I respectfully dissent.
I am convinced that the case at bar involves an order which is final and appealable for purposes of R.C. 2505.02, notwithstanding the probate court's failure to properly follow the procedural requirements of R.C. 2109.50 et seq.
R.C. 2505.02 provides, in part, that: "* * * an order that affects a substantial right made in a special proceeding * * * is a final order that may be reviewed, affirmed, modified, or revised, with or without trial." (Emphasis added.) R.C. 2109.50
is a quasi-criminal statute, the purpose of which is to provide a speedy and effective method of discovering assets to an estate and securing their possession. Ukrainiec v. Batz (1982), 24 Ohio App.3d 200, 24 OBR 323, 493 N.E.2d 1368. Undoubtedly, a proceeding under R.C. 2109.50 is a "special proceeding" within the meaning of R.C. 2505.02.
To be a final and appealable order, an order must also affect a substantial right, i.e., a legal right protected by law. SeeUnion Camp Corp. v. Whitman (1978), 54 Ohio St.2d 159, 8 O.O.3d 155, 375 N.E.2d 417. The asset in question is a joint and survivorship bank account. When such an account is, by the creator thereof, made payable to either party or the survivor, the right of survivorship vests in the joint depositors by virtue of contract. Dodd v. Crowe (1976), 51 Ohio App.2d 40, 5 O.O.3d 163, 365 N.E. 1257. By virtue of the survivorship account, Meyer has a contractual right in the funds of the account which is clearly affected by the probate court's decision finding the account to be an estate asset.
Meyer waited thirty days after the probate court issued this order before filing his notice of appeal, after which the probate court filed an additional entry ordering Meyer to pay the account proceeds to the estate. The majority concludes that the latter entry is a nullity since Meyer had already filed his notice of appeal thereby divesting the probate court of jurisdiction. In this regard, the probate court has done nothing more than adjudicate the account an estate asset. Absent any further action by the probate court, said *Page 459 
determination will never ripen into a final and appealable order although it effectively deprives Meyer of his contractual right to the account proceeds. In addition, there is nothing to prevent this "null and void" order from being reduced to a certificate of judgment and execution being levied against Meyer's property.
The procedural posture of this case is a direct consequence of the probate court's failure to follow the proper procedures of R.C. 2109.50 et seq., and its rote "rubber-stamping" of the referee's opinion. To dismiss the appeal and require the entire appeals process to be repeated simply because the probate court failed to correctly do what it has already effectively done,i.e., order Meyer to pay the account proceeds to the estate, would, in my opinion, constitute a needless waste of judicial time and resources.
I would find the order herein appealed to be a final and appealable order and would proceed to determine the case on its merits.